DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/22 (hereinafter “10/18/22 Amendment") has been entered, and fully considered.

Response to Amendment
3.	In the 10/18/22 Amendment, claims 1-3 & 7-16 were amended.  No claims were cancelled or newly added.  Accordingly, claims 1-16 remain pending in the application.
4.	The 10/18/22 Amendment has overcome the claim objections and the claim rejections under §§ 101 and 112(b) previously set forth in the Final Office Action mailed 04/18/22 (“04/18/22 Action”), except for those that have been reiterated herein (many of the rejections under § 112(b) have been maintained, as they were not addressed in the 10/18/22 Amendment). 
5.	New claim objections and rejections under §§ 112(b) & 103 are set forth herein, necessitated by Applicant's amendment.
6.	The non-statutory double patenting rejection has been maintained.  
7.	Applicant’s arguments are addressed in detail below in the “Response to Arguments” section.  
8.	The following objections and rejections constitute the complete set presently being applied to the instant application.

Claim Objections
9.	Claim 14 is objected to because of the following informalities:  
	In claim 14, lines 2-3, the recitation of “wherein the device has an optical display and/or a sound emitter, which is configured to indicate by an acoustical and/or optical signal” should instead recite --wherein the device has an optical display and/or a sound emitter, which [[is]] are respectively configured to indicate by an acoustical and/or optical signal-- for grammatical reasons.  
Appropriate correction is required.

Claim Interpretation
10.       	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11.         Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
12.         Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
13.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
14.       	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
15.       	The claim limitation in claim 11 of “wherein the device has a safety shut off means based on a software program and/or hardware for turning off the device when a maximum temperature is exceeded” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the recitation “means” coupled with functional language “safety shut off” without reciting sufficient structure to achieve the function.  
16.       	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 11 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
17.       	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation [note that the following citations to the Specification refer to the published application (U.S. 2019/0290476)]:  
A.	BASED ON A SOFTWARE PROGRAM
by the “control device” - see ¶[0057]  
B.	BASED ON HARDWARE   
fuse (see ¶’s [0057], [0062]);        
bimetallic strip (see ¶[0057]); or  
at least one temperature sensor and a comparator (see ¶[0057]). 
18.       	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
19.       	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
20.       	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
21.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

22.	Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
23.	Claim 1 recites the limitation “the temperature of the one or more heating plates” in lines 6-7.  There is insufficient antecedent basis for this recitation (of “the temperature”) in the claim.
24.       	Claims 2-16 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
25.       	Claim 3 recites the limitation “further comprising at least two heating plates” in lines 2-3.  This recitation renders the claim indefinite, as it is not clear whether the “at least two heating plates” are intended to further narrow/clarify the “one or more heating plates” recited in independent claim 1 (from which claim 3 depends), or whether the recited “at least two heating plates” are provided in addition to the “one or more heating plates” of independent claim 1.  As such, the number of heating plates required by the claim is not clear.  Clarification is required. 
26.      	Claim 4 recites the limitation “the at least two heating plates” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
27.       	Claim 5 recites the limitation “which preferentially are congruent” in line 3.  The recitation of “preferentially” renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).  
28.       	Claim 5 recites the limitation “the heating plates (5)” in line 3.  There is insufficient antecedent basis for this recitation in the claim.
29.       	Claim 6 is rejected as ultimately depending from a claim (claim 5) rejected under 35 U.S.C. 112(b).
30.       	Claim 6 recites the limitation “to a heating temperature between 43º C and 54º C” in lines 2-3.  This recitation renders the claim indefinite, as it is not clear whether the recited “a heating temperature” is intended to be the “treatment temperature” recited in independent claim 1 (from which claim 6 ultimately depends), or a different temperature, since claim 1 recites “treatment temperature” when referring to the “heating phase” in the limitation “in a heating phase is at a treatment temperature between 42º C and 53º C.”  Additionally, if the recited “a heating temperature” is indeed intended to be the “treatment temperature,” then the claim is further indefinite since the claimed range (in claim 6) of “between 43º C and 54º C” is outside of the required range of “between 42º C and 53º C” of independent claim 1.  Clarification is required.  
31.       	Claim 9 recites the limitation “the device comprises between 4 and 18 heating plates” in line 2.  This recitation renders the claim indefinite, as it is not clear whether the “between 4 and 18 heating plates” are intended to further narrow/clarify the “one or more heating plates” recited in independent claim 1 (from which claim 9 depends), or whether the recited “between 4 and 18 heating plates” are provided in addition to the “one or more heating plates” of independent claim 1.  As such, the number of heating plates required by the claim is not clear.  Clarification is required. 
32.       	Claim 9 recites the limitation “the size” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
33.      	Claim 10 recites the limitation “at least one temperature sensor” in line 2, thereby indicating that more than one temperature sensor may be utilized, but then later recites “the temperature sensor” in line 5, thereby indicating that only one temperature sensor is utilized.  As such, it is not clear how many temperature sensors are required by the claim.  Clarification is required.  
34.       	Claim 10 recites the limitation “at least one heating plate” in lines 4-5.  This recitation renders the claim indefinite, as it is not clear whether the “at least one heating plate” is intended to further narrow/clarify the “one or more heating plates” recited in independent claim 1 (from which claim 10 depends), or whether the recited “at least one heating plate” is provided in addition to the “one or more heating plates” of independent claim 1.  As such, the number of heating plates required by the claim is not clear.  Clarification is required. 
35.       	Claim 14 recites the limitations “the start” (line 3), and “the end” (line 5).  There is insufficient antecedent basis for these recitations in the claim.
36.	Claim 15 recites the limitations “a temperature” and “a preset treatment temperature” in line 4.  These recitations render the claim indefinite, as it is not clear whether these recitations are intended to comprise the “treatment temperature” of independent claim 1 (from which claim 15 depends), or different temperature(s).  Clarification is required.  
37.	Claim 16 recites the limitations “the temperature” in line 4.  This recitation renders the claim indefinite, as it is not clear whether this recitation is intended to comprise the “treatment temperature” of independent claim 1 (from which claim 16 depends), or a different temperature.  Clarification is required.  



Claim Rejections - 35 USC § 103
38.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

39.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
40.	Claims 1, 2, 5, 6, 10, & 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 1231875 B1 to Kruppa et al. (published 15 Sept. 2004) (“Kruppa”) in view of U.S. Patent No. 6,245,093 to Li et al. ("Li").  NOTE: Although Kruppa is published in German, Examiner is relying on the English version of the claims (claims 1-7) provided at columns 6-7 of the document.
41.	Regarding claims 1 & 2, Kruppa teaches a device for hyperthermal treatment of itching, comprising 
a) a treatment surface (1) [surface of heating element (1) designed as an electrical hotplate (2) - col. 6, claim 1, FIG. 1];
b) one or more heating plates [heating element (1) is designed as an electrical hotplate (2) - col. 6, claim 1, FIG. 1]; and 
c) a control device [a control device (5) being connected to the heating element - col. 6, claim 1, FIG. 1] to regulate a temperature of the treatment surface (1) [col. 6, claim 1, FIG. 1], wherein… the control device [(5)] is configured to regulate the temperature of the one or more heating plates [(2)] such that the treatment surface (1) in a heating phase is at a treatment temperature between 42º C and 53º C [see claim 1 (“the hotplate (2) being heatable in a heating-up phase to a maximum temperature in a range of from 50 to 65º C, preferably 55 to 60º C”); NOTE: the claimed range of between 42º C and 53º C overlaps with the disclosed range of Kruppa of 50 to 65º C.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)], and in a treatment phase the control device is configured to maintain the treatment temperature for a duration of 4 seconds to 6 seconds [see claim 1 (“the maximum temperature being maintainable in a heating phase for a time interval ranging from 2 to 12s, preferably 3 to 6s”); NOTE: The claimed range of “4 seconds to 6 seconds” lies inside the disclosed ranges of Kruppa of “2 to 12s, preferably 3 to 6s.”  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)].
SIZE OF TREATMENT SURFACE
The relied-upon portion of Kruppa is silent, however, regarding the size of the treatment surface.  As such Kruppa does not teach:
(claim 1) wherein a size of the treatment surface (1) is between 6 cm2 and 18 cm2; nor 
(claim 2) wherein the size of the treatment surface (1) is at least 7 cm2.   
  	Li, in a similar field of endeavor, is directed to an apparatus and method that is effective for the treatment of skin itch and skin rash [Abstract].  More particularly, Li teaches a hand-held apparatus having heat application surface (6) through which heat is applied to the skin [col. 6, ll. 4-23; FIG. 1].  Li further teaches an embodiment wherein the heat transfer surface comprises a flat circular plate having a diameter of approximately one inch [col. 7, ll. 7-17].  
Through conversion, a diameter of 1 inch = a radius of 0.5 inches (or 1.27 cm).  Using a = π r2, the area of the heat application surface is approximately 5.1 cm2, which falls just outside of Applicant’s claimed range of (claim 1) between 6 cm2 and 18 cm2 and (claim 2) at least 7 cm2.   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kruppa such that a size of the treatment surface (1) is between 6 cm2 and 18 cm2, or wherein the size of the treatment surface (1) is at least 7 cm2, since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Still further, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In the instant case, there is no evidence that a device having a treatment surface size of approximately 5.1 cm2 would perform (or be expected to perform) any differently than a similar device having a slightly larger treatment surface size of 6 cm2, or at least 7 cm2.  As such, the combination of Kruppa & Li renders claims 1 & 2 obvious under § 103.  
42.	Regarding claim 5, the combination of Kruppa & Li teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Kruppa further teaches wherein the treatment surface (1) is a connected surface [as broadly as claimed, the surface of heating element (1) is a connected (or singular) surface designed as an electrical hotplate (2) - col. 6, claim 1, FIG. 1] and/or [the remainder of the claim is expressed as an optional limitation] the treatment surface (1) consists of several partial surfaces, which preferentially are congruent to the heating plates (5).  
43.	Regarding claim 6, the combination of Kruppa & Li teaches all of the limitations of claim 5 for the reasons set forth in detail (above) in the Office Action. 
Claim 6 further narrows limitations that are only recited in the alternative (i.e., see recitation of “and/or” in claim 5), and therefore, the further limitations (in claim 6) concerning the heating plates (5), are optional.
44.	Regarding claim 10, the combination of Kruppa & Li teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Kruppa further teaches wherein the device comprises at least one temperature sensor to measure the temperature of the treatment surface (1) and/or at least one heating plate (5), and the control device is configured to adjust the temperature of at least one heating plate (5) based on measurement data of the temperature sensor [col. 6, claim 1 (“a temperature sensor (4) and a control device being connected to the heating element (1), the electrical signal generated by the temperature sensor (4) being routed to the control device (5), characterized in that the control device controls the heating-up of the hotplate (2) to the maximum temperature and the duration of the maintenance of the maximum temperature”), FIG. 1]. 
45.	Regarding claim 13, the combination of Kruppa & Li teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Kruppa does not, however, teach:
wherein the treatment temperature during the treatment phase is maintained within a range of +/-10%.  
By contrast, Kruppa teaches maintaining the treatment temperature in a range of +/-20% [note that Kruppa teaches a range of from 50ºC to 65ºC (see Kruppa, claim 1), which is a range that spans a total of 15ºC; Kruppa further teaches a tolerance of +/- 3ºC (see Kruppa, claim 6), which represents a range of +/- 20%].    
Although Kruppa’s range is outside of the claimed range, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  In the instant case, there is no evidence that a device having a range of +/- 20% (or a 3º C tolerance) would perform (or be expected to perform) any differently than a similar device having a slightly smaller range of +/- 10% (or a 1.5º C tolerance).  As such, the combination of Kruppa & Li renders claim 13 obvious under § 103.  
46.	Regarding claim 14, the combination of Kruppa & Li teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Li further teaches wherein the device has an optical display and/or a sound emitter, which is configured to indicate by an acoustical and/or optical signal the start of the heating phase, reaching the treatment temperature, the duration of the treatment phase, and/or the end of the treatment phase [col. 4, ll. 23-31]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kruppa & Li to include an optical display that indicates the reaching of the treatment temperature, as taught by Li, so as to make the device more efficient, intuitive, and user-friendly by providing a user with an affirmative indication that the device is at the desired setting (treatment temperature) and ready to use.    
47.	Regarding claim 15, the combination of Kruppa & Li teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Li further teaches wherein the device comprises an optical display and/or a sound emitter, which are respectively configured to indicate by an optical and/or acoustical warning signal that a temperature has dropped below a preset treatment temperature and/or deviations from the treatment temperature during the treatment phase that exceed +/-5% [see col. 8, ll. 26-28 (“a light indicator 5 that will be turned on or will flash or will change color after the heater reaches the selected temperature”); NOTE: as broadly as claimed, a light indicator that activates, flashes, or changes color when a selected temperature is reached will have a different indication when the temperature has not been reached (such as when the treatment temperature has not been reached due to, e.g., initial activation, or falling below the selected temperature)].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kruppa & Li to include an optical display which indicates by an optical signal that a temperature has dropped below a preset treatment temperature, as taught by Li, so as to make the device more efficient, intuitive, and user-friendly.    
48.	Regarding claim 16, the combination of Kruppa & Li teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
Kruppa teaches automatic regulation of the temperature of the treatment surface by means of the control device [col. 6, claim 1, FIG. 1].
Li further teaches use to treat chronic pruritus, to reduce itching due to dermatitis [col. 4, ll. 18-19], or after contact with poisonous cnidaria or plants [poison ivy - col. 3, ll. 30-55], wherein during use the device is laid on a skin area [col. 6, ll. 16-19 (heat is applied to the skin through the heat application surface)] and receiving an input from a user [col. 6, ll. 14-15 (main power switch turns device on/off].  
 It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kruppa & Li to include a power switch on the device of Kruppa to turn the device on/off (as modified, upon activating the device, the control device of Kruppa would perform its automatic regulation as noted above), as well as to lay the device on a skin area for use to reduce itching due to dermatitis or after contact with poison ivy, since such a use/treatment technique was recognized as part of the ordinary capabilities of one skilled in the art, and one of ordinary skill in the art would have been capable of applying this known use/treatment technique to the known device (of Kruppa/Li) and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

49.       	Claims 3, 4, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kruppa & Li, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0352325 to Brown ("Brown").
50.       	Regarding claim 3, the combination of Kruppa & Li teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
The combination of Kruppa & Li, however, does not teach:
at least two heating plates (5), which are in contact with the treatment surface and whose temperature is set by the control device, whereby the setting of the treatment temperature on the treatment surface (1) occurs through heating of the at least two heating plates (5).  
Brown, in a similar field of endeavor, teaches a device that may be used for heating [see, e.g., ¶[0013] (“a device or apparatus described herein for providing cooling may also, or instead, be configured to provide heat”); ¶[0028] (“Different modes of operation may serve to allow a timed period of cooling or heating operation”); ¶[0038] (“this operation may entail any desired pattern of cooling, heating, alternating heating and cooling”)], and that may have various form factors [e.g., ¶[0016] although a “pack” is primarily described and illustrated.  
The device of Brown includes an array of thermoelectric components [see ¶[0110] [broadly “heating plates”] arranged in a grid [¶[0018]] that are individually controllable via a control panel (140) based on desired operating parameters, including temperature [see ¶[0020] (“different thermoelectric components 110 may have different configurations, such that some yield a greater temperature differential than others, thereby causing some areas of cover 130 to become colder (or hotter) than others. Or, different components 110 may be selectively powered depending on a desired temperature output”); ¶[0027] (“Controls 144 of control panel 140 allow a user or operator to set or change a mode of operation, operating parameters (e.g., minimum temperature, maximum temperature, a timer), etc”); ¶[0028] (“Different modes of operation may serve to allow a timed period of cooling or heating operation, intervals or repeating periods of powering on and off some or all components 110…”); ¶[0029] (“not all components 110 must operate at the same time. In particular, different subsets of the components may form different zones that can be controlled separately”); and ¶[0038] (“this operation may entail any desired pattern of cooling, heating, alternating heating and cooling, changing temperature quickly or slowly, heating or cooling alternating with deactivation of the thermoelectric components, etc.”)].    
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kruppa & Li to include at least two heating plates (5), which are in contact with the treatment surface and whose temperature is set by the control device, whereby the setting of the treatment temperature on the treatment surface (1) occurs through heating of the at least two heating plates (5), as taught by Brown, in order to provide the benefit and advantage of enabling greater control over the precise location and magnitude of heating, thereby resulting in a more effective patient treatment.    
51.       	Regarding claim 4, the combination of Kruppa & Li teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
The combination of Kruppa & Li, however, does not teach:
wherein the at least two heating plates (5), are separately controlled and heated by the control device.  
Brown, in a similar field of endeavor, teaches a device that may be used for heating [see, e.g., ¶[0013] (“a device or apparatus described herein for providing cooling may also, or instead, be configured to provide heat”); ¶[0028] (“Different modes of operation may serve to allow a timed period of cooling or heating operation”); ¶[0038] (“this operation may entail any desired pattern of cooling, heating, alternating heating and cooling”)], and that may have various form factors [e.g., ¶[0016] although a “pack” is primarily described and illustrated.  
The device of Brown includes an array of thermoelectric components [see ¶[0110] [broadly “heating plates”] arranged in a grid [¶[0018]] that are individually controllable via a control panel (140) based on desired operating parameters, including temperature [see ¶[0020] (“different thermoelectric components 110 may have different configurations, such that some yield a greater temperature differential than others, thereby causing some areas of cover 130 to become colder (or hotter) than others. Or, different components 110 may be selectively powered depending on a desired temperature output”); ¶[0027] (“Controls 144 of control panel 140 allow a user or operator to set or change a mode of operation, operating parameters (e.g., minimum temperature, maximum temperature, a timer), etc”); ¶[0028] (“Different modes of operation may serve to allow a timed period of cooling or heating operation, intervals or repeating periods of powering on and off some or all components 110…”); ¶[0029] (“not all components 110 must operate at the same time. In particular, different subsets of the components may form different zones that can be controlled separately”); and ¶[0038] (“this operation may entail any desired pattern of cooling, heating, alternating heating and cooling, changing temperature quickly or slowly, heating or cooling alternating with deactivation of the thermoelectric components, etc.”)].    
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kruppa & Li such that the at least two heating plates (5), are separately controlled and heated by the control device, as taught by Brown, in order to provide the benefit and advantage of enabling greater control over the precise location and magnitude of heating, thereby resulting in a more effective patient treatment.    
52.       	Regarding claim 9, the combination of Kruppa & Li teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
The combination of Kruppa & Li, however, does not teach:
wherein the device comprises between 4 and 18 heating plates (5), and the size of the heating plates (5) lies between 0.05 cm2 and 2 cm2.  
Brown, in a similar field of endeavor, teaches a device that may be used for heating [see, e.g., ¶[0013] (“a device or apparatus described herein for providing cooling may also, or instead, be configured to provide heat”); ¶[0028] (“Different modes of operation may serve to allow a timed period of cooling or heating operation”); ¶[0038] (“this operation may entail any desired pattern of cooling, heating, alternating heating and cooling”)], and that may have various form factors [e.g., ¶[0016] although a “pack” is primarily described and illustrated.  
The device of Brown includes an array of thermoelectric components [see ¶[0110] [broadly “heating plates”] arranged in a grid [¶[0018]] that are individually controllable via a control panel (140) based on desired operating parameters, including temperature [see ¶’s [0020], [0027], [0028], [0029] and ¶[0038]].  FIG. 1 shows “20” thermoelectric components, although Brown teaches that the components may have various different layouts, configurations, spacing, and sizes [e.g., ¶’s [0018]-[0021], [0024]].       
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kruppa & Li such that the device comprises any desired number of heating plates, including, e.g., between 4 and 18 heating plates (5), especially given Brown’s teaching that the components may have various different layouts, configurations, spacing, and sizes [e.g., ¶’s [0018]-[0021], [0024]], since multiple heating plates (5), that are separately controlled and heated by the control device, as taught by Brown, provide the benefit and advantage of enabling greater control over the precise location and magnitude of heating, thereby resulting in a more effective patient treatment.    
Brown further teaches that the thermoelectric components may vary in size depending on the number of components utilized [see ¶[0024]].  As such, it would have additionally been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kruppa & Li to have the size of the heating plates (5) depend on the desired number of heating plates, as a matter of routine experimentation, including, e.g., between 0.05 cm2 and 2 cm.2  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

53.       	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kruppa & Li, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2009/0264971 to Wickstead ("Wickstead").
54.	Regarding claim 7, the combination of Kruppa & Li teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
The combination of Kruppa & Li, however, does not teach:
wherein the treatment surface (1) has a thickness of between 0.2 mm and 5 mm, and is made of a material that has a thermal conductivity at 50°C between 20and 400 W/mk.  
Wickstead, in a similar field of endeavor, teaches a dermatological device for the application of heat treatment to the skin [Abstract]. 
Wickstead further teaches that the device includes a bottom surface (350b), which is applied directly to the skin, made of a thermally conductive material, such as polypropylene or metal, and having a thickness of about 0.25 mm to about 0.75 mm so as to provide efficient heat transfer [¶[0053]].  The range of “about 0.25 mm to about 0.75 mm” in Wickstead falls within Applicant’s claimed range of “between 0.2 mm and 5 mm.” 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kruppa & Li to utilize any art-recognized treatment surface thickness, including particularly a thickness of between 0.2 mm and 5 mm, as taught by Wickstead, since such a thickness provides efficient heat transfer, as explicitly taught by Wickstead [¶[0053]].  Still further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
  Finally, it is the Examiner’s position that a treatment surface made of metal, and having a thickness that falls within the claimed thickness range, would be expected to exhibit similar heat conduction properties, i.e., that has a thermal conductivity at 50°C between 20 and 400 W/mk.

55.       	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kruppa & Li, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2010/0179623 to Hofer et al. ("Hofer").
56.       	Regarding claim 8, the combination of Kruppa & Li teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
The combination of Kruppa & Li, however, does not teach:
wherein the treatment surface (1) comprises ceramics and/or gold.  
Hofer, in a similar field of endeavor, teaches a hand-held device for thermal treatment of areas affected by insect stings or bites [e.g., ¶[0001]].  Hofer teaches that the hand-held device includes a heat-conductive body (K) that may come in contact with the skin (H) of a user [Hofer, claim 1], and wherein said body (K) made of metal or ceramics has a gold-coated skin contact surface (HK) [Hofer, claim 5]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Kruppa & Li such that the treatment surface (1) comprises ceramics and/or gold since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).

57.       	Claims 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kruppa & Li, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0049128 to Chow ("Chow").
58.	Regarding claims 11 & 12, the combination of Kruppa & Li teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action. 
The combination of Kruppa & Li, however, does not teach:
wherein the device has a safety shut off means based on a software program and/or hardware for turning off the device when a maximum temperature is exceeded (claim 11); nor 
wherein the device includes a fuse configured to turn off the device if there is a short circuit or un-regulated heating (claim 12). 
	Chow, in a similar field of endeavor, teaches a heating device [a heating pad] including a safety shut-off means based on hardware, i.e., a safety fuse [fuse (30) - ¶’s [0023], [0024], [0026]] [that] is configured to shut off the device in case of uncontrolled or un-regulated continuous heating (meaning that a maximum temperature has been exceeded) [note: the first predetermined threshold comprises the threshold at which power to the heating conductor wire is terminated; as such, continued heating causing the second predetermined threshold to then be reached can be considered “un-regulated heating”)] [see, e.g., ¶[0026] (“As the temperature of heating conductor wire 18 increases, comparison circuit 34 detects more leakage current. If the leakage current detected by comparison circuit 34 exceeds a first predetermined threshold, e.g. a leakage current corresponding 164º F., microprocessor 26 closes triac 32 and terminates the power to heating conductor wire 18. In addition, if the leakage current detected by comparison circuit 34 exceeds a second predetermined threshold, e.g. a leakage current corresponding 167º F., comparison circuit 34 causes fuse 30 to blow, thereby cutting off the electrical power to heating pad 10”)].  Further, as broadly as claimed, fuse (30) is configured to “turn off the device” in that it is configured to “blow.”  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify combination of Kruppa & Li such that the device has a safety shut off means based on hardware that occurs when a maximum temperature is exceeded, and wherein the device includes a fuse that is configured to turn off the device if there is un-regulated heating, as taught by Chow, for the purpose of preventing overheating [Chow, ¶[0026]] so as to make a patient treatment session more safe by eliminating (or at least mitigating) the chance for patient/subject injury due to overheating.  
Further, such a temperature control and safety protection configuration was recognized as part of the ordinary capabilities of one skilled in the art, as clearly evidenced by Chow, and one of ordinary skill in the art would have been capable of applying this configuration to the known device of Kruppa & Li, and the results (protection from overheating) would have been predictable to one of ordinary skill in the art.   KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Double Patenting
59.       	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
60.       	Claim 1 is provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/317,147 (the “’147 Application”) entitled “DEVICE FOR HYPERTHERMIA TREATMENT OF ITCHING” (published as U.S. Patent Application Publication No. 2019/0290477 on Sept. 26, 2019).  
61.       	Although the claims at issue are not identical, they are not patentably distinct from each other because matters of differing claim scope between the instant claims and the co-pending claims would be resolved and obvious to one of ordinary skill in the art in view of the various references cited above. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Response to Arguments
62.	As noted above, the 10/18/22 Amendment has overcome the claim objections and the claim rejections under §§ 101 and 112(b) previously set forth in the 04/18/22 Action, except for those that have been reiterated herein (many of the rejections under § 112(b) have been maintained, as they were not addressed in the 10/18/22 Amendment). 
63.	New claim objections and rejections under §§ 112(b) & 103 are set forth herein, necessitated by Applicant's amendment.
64.	Applicant's arguments concerning the teachings of Kruppa, Li, and the rejections under § 103 have been fully considered but they are not persuasive. 
65.	Applicant first argues:
Though cited portions of Li do generally teach a flat circular plate (col. 7, 11. 7-17), this still does not teach or suggest anything with respect to a control device to regulate a temperature of the treatment surface (1) wherein a size of the treatment surface (1) is between 6 cm2 and 18 cm2. For example, as the Office action concedes (p. 9), Li's "flat circular plate" does not (and cannot) teach or suggest a treatment surface (1) is between 6 cm2 and 18 cm2, as in claim 1. 

10/18/22 Amendment, pg. 7. 

66.	This argument ignores the formulated rejection.  As noted in the body of the rejection of independent claim 1 above, Li teaches a treatment surface of approximately 5.1 cm2, which falls just outside of Applicant’s claimed range of between 6 cm2 and 18 cm2 (claim 1), and at least 7 cm2 (claim 2).  As the rejection explicitly makes clear, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  In addition, the Federal Circuit has also held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In the instant case, there is no evidence that a device having a treatment surface size of approximately 5.1 cm2 would perform (or be expected to perform) any differently than a similar device having a slightly larger treatment surface size of 6 cm2, or at least 7 cm2.  Applicant has failed to establish otherwise.    
67.	Next, Applicant argues: 
Claim 1 also encompasses a control device configured to maintain the treatment temperature for a duration of 4 seconds to 6 seconds. In contrast, cited portions of Li only disclose a maximum treatment period of 3 seconds (see col. 4, 11. 38-44). And Li specifically teaches away from a longer treatment period: "... effective temperature against itch is so high as to be intolerable if applied for longer than 3 seconds" (id.). Li thus teaches away from a control device configured to maintain the treatment temperature for a duration of 4 seconds to 6 seconds, as encompassed by claim 1. On this basis alone the rejection must be withdrawn.

10/18/22 Amendment, pg. 7, emphasis added.

68.	This argument is not persuasive, as Li is relied upon solely for the teachings concerning the size of the treatment surface.  Kruppa, the primary reference, teaches the claimed treatment surface, the one or more heating plates, and the control device for regulating a temperature of the treatment surface, as well as the treatment temperature and treatment duration.  The treatment duration of Li is irrelevant to the formulated rejection.  
69.	Applicant additionally argues:
Moreover, cited portions of Li teach "a heating surface which repetitively retracts and extends" (see col. 4, ll. 32-27). In contrast, claim 1 encompasses a control device to regulate a temperature of the treatment surface (1), wherein a size of the treatment surface is between 6 cm2 and 18 cm2, and the control device is configured to regulate the temperature of the one or more heating plates such that the treatment surface in a heating phase is at a treatment temperature between 42º C and 53º C, and in a treatment phase the control device is configured to maintain the treatment temperature for a duration of 4 seconds to 6 seconds. Li's heating surface which repetitively retracts and extends does not (and cannot) teach or suggest anything with respect to regulating a temperature of a treatment surface, as encompassed by claim 1. 

10/18/22 Amendment, pg. 8, emphasis added.

70.	Again, as noted above, Li is relied upon only for the size of the treatment surface.  Kruppa teaches all of the other limitations of independent claim 1.  As such, arguments concerning Li’s alleged failure to regulate a treatment surface ignore the formulated rejection, as Kruppa clearly and unambiguously teaches this limitation.  
71.	Applicant makes similar arguments concerning Li that have nothing to do with the formulated rejection:
Applicant further notes that cited portions of Li (as best understood) teach a pulsating treatment having a continuous duration of no more than 3 seconds. In contrast, cited portions of Kruppa teach a one-time treatment of up to 12 seconds with a much smaller surface area. Contrary to the Office action's assumption, one of ordinary skill in the art would not consider combining Li with Kruppa in the manner suggested. As noted above, Li explicitly warns that treatment longer than three seconds would be "intolerable" - thus explicitly teaching away from the Office action's proposed combination with Kruppa. 

10/18/22 Amendment, pg. 8, emphasis added.

72.	Again, Kruppa teaches the claimed treatment duration.  Li is relied upon solely for the teachings concerning the size of the treatment surface.  The treatment duration of Li is irrelevant to the formulated rejection.  
73.	Applicant further argues:
Here, the Office Action's proposed combination of Li with Kruppa would render Li unsatisfactory for its intended purpose (rendering its operation "intolerable"). It would also change the principle of operation of Li's device. By proposing to combine the references in this manner, the Office Action fails to make a prima facie case of obviousness. On this basis as well the rejection must be withdrawn.

10/18/22 Amendment, pgs. 8-9, emphasis added.

74.	This argument is without merit.  Nowhere does the formulated rejection contemplate modifying Li.  Kruppa is the primary reference which is being modified only with respect to the size of the treatment surface.  Li, by contrast, is the secondary (or teaching) reference.  As such, any arguments based on an alleged modification of Li are not relevant, as they ignore the forumated rejection.    
75.	Finally, Applicant argues:
Moreover, the Office action (p. 9-11) alleges that cited portions of Kruppa teach certain of the above-referenced feature(s) from claim 1. Applicant again respectfully disagrees. Though cited portions of Kruppa do teach a preferred range of 55°C to 60°C, this does not teach or suggest that the control device is configured to regulate the temperature of the one or more heating plates such that the treatment surface (1) in a heating phase is at a treatment temperature between 42º C and 53º C, as encompassed by claim 1. Accordingly, combining Kruppa with Li and Chow would still not teach or suggest each and every feature of claim 1, as recited in the claim. For this reason as well the rejection must be withdrawn.

10/18/22 Amendment, pg. 9, emphasis added.
 
76.	Applicant’s argument ignores the explicit teaching in Kruppa of a temperature range of 50 to 65º C [see claim 1 (“the hotplate (2) being heatable in a heating-up phase to a maximum temperature in a range of from 50 to 65º C, preferably 55 to 60º C”), emphasis added].  The fact the Kruppa further specifies a preferred range in no way negates its teachings of a range that clearly overlaps with Applicant’s range [Kruppa’s range and Applicant’s claimed range share values of 50ºC, 51ºC, 52ºC, and 53ºC].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)].
77.	For each of the foregoing reasons, the combination of Kruppa & Li renders independent claim 1 obvious under § 103.  Applicant has failed to establish otherwise.
78.	The non-statutory double patenting rejection has been maintained.  





Conclusion
79.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794


                                                                                                                                                                                                        

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794